Citation Nr: 1422234	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2003 to May 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008  decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in March 2010; the hearing transcript has been associated with the file and has been reviewed.  

In September 2010, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's does not have a current back disability that was incurred in or caused by service.

2. The Veteran does not have a current bilateral knee disability that was incurred in or caused by service.

3.  After affording the benefit of the doubt, a current headache condition was incurred in or caused by service.


CONCLUSIONS OF LAW

1. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2013).

2. The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2013).

3. The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Back

The Veteran's service treatment records contain no complaints of or treatment for back pain.

At her March 2010 Board hearing the Veteran said she first felt minor pain in her back when standing in formation.  The pain increased with wearing a flak vest and sitting and standing for long periods of time.

The Veteran was afforded a VA examination in October 2010.  She told the examiner her back pain began in 2004.  She attributed it to wearing a heavy vest in service.  She did not recall any specific injury.  The VA examiner noted an October 2009 x-ray showed no fracture, normal disc spaces, and mild scoliosis of the spine.

The examiner opined that the Veteran's low back strain is less likely than not related to her active duty service, noting no evidence of in-service back injury or complaints of back pain in service.

The Board acknowledges the Veteran's contention that her back pain began in service but gives significant probative weight as to the etiology of her condition to the opinion of the VA examiner.  While the Veteran is competent to state what symptoms she feels, such as back pain, and her activities during service, including wearing a heavy vest, the diagnosis and etiology of her current back condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of her back condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting her claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The only medical opinion in evidence, that of the VA examiner, is that the Veteran's current back condition is unrelated to her service.  The Board finds that the examiner's opinion is supported by the medical evidence of record and accords it significant probative weight. 

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Knees

The Veteran's service treatment records contain no complaints of or treatment for knee pain.

At her March 2010 Board hearing the Veteran said she began feeling pain in her knees during her second deployment when she would jog around the compound on gravel.  She said she did not report the pain, figuring her body was just getting used to the physical exertion.

At her October 2010 VA examination the Veteran reported her knee pain began in 2003 during her first deployment.  She said she did not seek treatment and attributed the pain to wearing heavy equipment.  She reported she was seen by a private doctor after service and diagnosed with patella femoral syndrome.

The examiner opined that the Veteran's bilateral knee condition is less likely than not related to her active duty service, noting no evidence of in-service knee injury or complaints of knee pain.  The Board finds that the opinion of the VA examiner is supported by the medical evidence of record and gives it significant probative weight.

The Board acknowledges the Veteran's contention that her knee pain began in service but gives greater probative weight as to the etiology of her current condition to the opinion of the VA examiner.  While the Veteran is competent to state what symptoms she feels and her activities during service, the diagnosis and etiology of her current knee condition is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Headaches

A January 2005 service treatment record reflects that the Veteran reported photophobia and headaches with eye strain that resolve upon closing her eyes.  No other complaints of headaches are included in her service treatment records.

At her March 2010 Board hearing the Veteran reported she had headaches in service when her head would bounce around while driving.  She thought they might also be due to stress.  She also recalled hitting her head on an air conditioning unit while looking for a lost object. 

At her October 2010 VA examination the Veteran reported she began having headaches in 2003.  She said she continues to have them on and off.  The VA examiner opined that the Veteran's current headaches are less likely than not related to her active service.  The examiner noted that the Veteran was diagnosed with migraine headaches after service but in service there is only one mention of photophobia.

Here, even though the VA examiner provided a negative opinion; it does not appear that the examiner gave due consideration to the Veteran's self reports of long standing headaches.  The Veteran has credibly reported that headaches had their onset during service but that she self treated the symptoms and did not report to sick call.  Hence, she has adequately explained the failure of the service treatment records to reference the condition.  

Hence, the evidence is essentially in equipoise, calling for the application of the benefit of the doubt doctrine.  After affording her the benefit of the doubt, the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in December 2007, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  She was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned VLJ who conducted the March 2010 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from The American Legion, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's back, knee, and headache disabilities.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in October 2010.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for headaches is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


